              Case 2:19-cr-00168-MCE Document 41 Filed 06/22/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0168-MCE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   ANGEL JOVANI BARRAZA-GARCIA,                        DATE: June 11, 2020
     SAUL ADRIAN HEREDIA-BOJORQUEZ,                      TIME: 10:00 a.m.
15   AND DOROTEO ASUERES-GARCIA,                         COURT: Hon. Morrison C. England, Jr.
16                               Defendants.
17

18          By previous order, this matter was set for status on May 21, 2020, and continued first to June 11,

19 2020, and then to July 9, 2020, on the Court’s own motions, citing the interests of public health and
20 safety, and excluding time under the Speedy Trial Act.

21          By this stipulation, the parties now request that the Court continue the status conference to

22 August 13, 2020. To the extent it is needed, this stipulation supplements the basis for exclusion of time

23 under General Order 611, 612, and 617, and requests that the Court also exclude time under Local Code

24 T4, for the reasons set forth below.

25          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

26 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

27 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

28 address public health concerns related to COVID-19.

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00168-MCE Document 41 Filed 06/22/20 Page 2 of 4


 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

11 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

12 the ends of justice served by taking such action outweigh the best interest of the public and the

13 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

14 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

15 ends of justice served by the granting of such continuance outweigh the best interests of the public and

16 the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such
20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

23 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

24 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

25 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

26           In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00168-MCE Document 41 Filed 06/22/20 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that the Court has already designated

 2 a new date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 3 (noting any pretrial continuance must be “specifically limited in time”).

 4                                             STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 6 through defendants’ counsel of record, hereby stipulate as follows:

 7          1.       By this stipulation, the defendants now move to continue the status conference in this

 8 matter to August 13, 2020, at 10:00 a.m., and to exclude time between May 21, 2020, and August 13,

 9 2020, under Local Code T4 and this Court’s general orders.

10          2.       The parties agree and stipulate, and request that the Court find the following:

11                   a)     The government has represented that the discovery associated with this case

12          includes investigative reports, photographs, physical narcotics evidence, and video surveillance.

13          All of this discovery has been either produced directly to counsel and/or made available for

14          inspection and copying.

15                   b)     Counsel for defendants desire additional time to review the charges and

16          discovery, conduct investigation, and consult with their respective clients regarding potential

17          defenses in this matter.

18                   c)     Counsel for defendants believe that failure to grant the above-requested

19          continuance would deny them the reasonable time necessary for effective preparation, taking into

20          account the exercise of due diligence.

21                   d)     The government does not object to the continuance.

22                   e)     Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of the date of this stipulation and

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00168-MCE Document 41 Filed 06/22/20 Page 4 of 4


 1          order, to August 13, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§

 2          3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by the Court

 3          at defendant’s request on the basis of the Court’s finding that the ends of justice served by taking

 4          such action outweigh the best interest of the public and the defendant in a speedy trial.

 5          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9    Dated: June 18, 2020                                MCGREGOR W. SCOTT
                                                          United States Attorney
10
                                                          /s/ JAMES R. CONOLLY
11                                                        JAMES R. CONOLLY
                                                          Assistant United States Attorney
12

13
      Dated: June 18, 2020                                /s/ CLEMENTE M. JIMENEZ
14                                                        CLEMENTE M. JIMENEZ
                                                          Counsel for Defendant
15                                                        ANGEL JOVANI BARRAZA-GARCIA

16
      Dated: June 18, 2020                                /s/ TODD D. LERAS
17                                                        TODD D. LERAS
                                                          Counsel for Defendant
18                                                        SAUL ADRIAN HEREDIA-BOJORQUEZ

19
      Dated: June 18, 2020                                /s/ MIA CRAGER
20                                                        MIA CRAGER
                                                          Assistant Federal Defender
21                                                        Counsel for Defendant
                                                          DOROTEO ASUERES-GARCIA
22
                                                       ORDER
23
            IT IS SO ORDERED.
24
     Dated: June 19, 2020
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
